Citation Nr: 1749674	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-01 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected episodic iron deficiency anemia (anemia).

2.  Entitlement to service connection for a lower back condition as secondary to service-connected anemia.

3.  Entitlement to special monthly compensation based on aid and attendance (SMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1986 to June 1993.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska. The Veteran has since moved, and jurisdiction is transferred to the Atlanta, Georgia RO.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2016. A transcript of the hearing is of record.

In this decision, the Board is granting an increased rating of 30 percent for the Veteran's anemia and remanding it for a potentially higher rating.  The issues of service connection for a lower back condition and SMC are also REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's anemia was manifested by weakness, easy fatigability, headaches, and lightheadedness with hemoglobin as low as 8.5gm/100ml for the period before May 19, 2017, and hemoglobin of 7.5gm/100ml thereafter.




CONCLUSION OF LAW

The criteria for a rating of at least 30 percent for anemia have been met for the period beginning May 19, 2017.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.400(o), 4.1, 4.2, 4.3, 4.7, 4.117, Diagnostic Code (DC) 7700 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Veteran's anemia is rated under DC 7700.  38 C.F.R. § 4.117.  It is currently rated as 10 percent disabling.  The Veteran seeks an increased disability rating for her service-connected anemia.

Under the Schedule of Ratings for Hemic and Lymphatic Systems, a 10 percent rating is assigned where there is hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches.  38 C.F.R. § 4.117, DC 7700.  A 30 percent rating is assigned where there is hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  Id.  A 70 percent rating is assigned where there is hemoglobin 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months).  Id.

As noted above, a particular hemoglobin ratio is the threshold requirement for each rating.  A July 2013 VA examination noted hemoglobin of 9.5gm/ml with weakness (easily tired) and easy fatigability.  An April 2015 VA examination noted hemoglobin of 8.7gm/ml with weakness, easy fatigability, lightheadedness, shortness of breath, headaches, and dyspnea on mild exertion.  The Veteran has consistently reported and VA treatment records from October 2011 to June 2016 show persistently lower hemoglobin ratios ranging as low as 8.5gm/100ml.  These facts meet the criteria for a 10 percent rating.  However, correspondence subsequent to the Veteran's December 2016 hearing included May 19, 2017, laboratory reports indicating a hemoglobin ratio of 7.5gm/100ml.  An increased rating of 30 percent requires a threshold hemoglobin ratio of 8gm/100ml or less.  

It is factually ascertainable from the record that the Veteran had varying symptoms resulting from her anemia during the period on appeal.  The Board finds that the threshold requirement for an increased rating of 30 percent was met beginning May 19, 2017.  See 38 C.F.R. § 3.400(o).  However, as discussed below, the Board will remand for a potentially even higher rating.


ORDER

Entitlement to at least a 30 percent rating for anemia is granted, beginning May 19, 2017.


REMAND

The issues of whether the Veteran is entitled to a rating even higher than 30 percent for anemia, service connection for a lower back condition secondary to anemia, and SMC are remanded for further development.

The Veteran testified that interpretation of a June 2011 MRI of her back stated that three bulging discs were the result of chronic smoking or chronic anemia.  She noted that she has never smoked and asserted that anemia was, therefore, the cause.  The Veteran also reported a need for SMC due to falls in the shower, an inability to cook or drive, cold hands and feet, and chronic migraines resulting from her service-connected anemia and current medications.  She testified that nighttime onset of pins and needles in her leg contribute to her insomnia and going to the mailbox was a chore.  The Veteran endorsed the use of bilateral leg braces prescribed to prevent falls and a back brace and cane.

A December 2013 VA examiner stated that the Veteran's back condition was neither caused or aggravated by nor secondary to her "mild service connected anemia."  The examiner referred to the impression noted on the Veteran's June 2011 MRI in concluding that the Veteran's lower back pain is associated with degenerative changes of the lumbar spine accompanied by disc protrusion.  However, due to the lack of a complete rationale regarding the relationship of the Veteran's anemia and back pain, the Board finds the examination to be inadequate.  A new VA examination is also necessary to determine whether the Veteran's back condition is due to or aggravated by her service connected anemia.

An April 2015 VA examination for anemia noted that the Veteran requires a driver, cannot lift or carry, cannot walk more than 100 feet without rest, and cannot climb a single flight stairs.  The examiner identified dyspnea on mild exertion as a complication of the Veteran's anemia and noted that the Veteran claimed a 50-pound weight gain due to use of an inhaled steroid.  The record shows that the Veteran is prescribed an inhaled steroid for non-service connected asthma.  However, no mention of asthma is noted on the April 2015 examination.  As a result, a VA examination is necessary to determine the current extent of the Veteran's service-connected anemia and whether the noted complications are due to the Veteran's anemia or her non-service connected disabilities.

Due to the age of the Veteran's previous Aid and Attendance examination (August 2012) and the fact that the claim for entitlement to SMC is inextricably intertwined with the previous issues, SMC is also remanded for an updated examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA treatment records since November 2015.

2.  Schedule the Veteran for appropriate examinations for anemia and a lower back condition.  The Veteran's complete C-file and a copy of this remand are to be provided to the examiner(s) and review of the file is to be noted on examination.

The hematological examiner is asked to assess the Veteran's current hemoglobin levels and differentiate symptoms of anemia from those of the Veteran's other service- and non-service connected disabilities.  The examiner's attention is drawn to the Veteran's December 2016 hearing and July 2013 and April 2015 VA examinations.

The lumbosacral examiner is asked to address the Veteran's claim that she was diagnosed with a back condition caused by her anemia.  In particular, the examiner is asked whether it is at least as likely as not that the Veteran's lower back condition is caused or aggravated by her service-connected anemia.  The examiner's attention is drawn to the Veteran's June 2011 MRI and December 2013 VA examination.

All opinions are to be supported by explanatory rationale.  If unable to provide an opinion without resorting to speculation, so state.

3.  Following the addition of the anemia and back examinations to the Veteran's C-file, schedule the Veteran for an Examination for Permanent Need for Regular Aid and Attendance.

The examiner is asked to opine whether the Veteran is in need of regular aid and attendance due to her service-connected disabilities.  The examiner is asked to note the Veteran's August 2012 Examination for Permanent Need for Regular Aid and Attendance and the following:

a.  The Veteran receives Social Security Disability benefits for degenerative and discogenic disorders of the back and obesity;

b.  and the Veteran has multiple non-service connected conditions to include asthma, diabetes mellitus type II, and radiculopathy.

Where appropriate, differentiate which symptoms noted by the Veteran are due to service-connected disabilities and which are not.  If unable to make such a determination without speculation, so state.

4.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response. Thereafter, return the file to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


